J-S64010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                          :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                             :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 JORDAN MOORE                             :
                                          :   No. 1049 MDA 2017
                    Appellant

            Appeal from the Judgment of Sentence June 14, 2017
              In the Court of Common Pleas of Franklin County
            Criminal Division at No(s): CP-28-CR-0001619-2016


BEFORE:    PANELLA, J., SHOGAN, J., and FITZGERALD*, J.

MEMORANDUM BY PANELLA, J.                        FILED DECEMBER 19, 2017

      Appellant, Jordan Moore, appeals from the judgment of sentence

entered in the Franklin County Court of Common Pleas following the revocation

of his probation. Additionally, Appellant’s counsel of record, Jonathan C. Faust,

has filed a petition to withdraw from representation and a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We affirm the judgment of sentence, and

grant Attorney Faust permission to withdraw.

      The relevant factual and procedural history is as follows. In October

2016, Appellant pled guilty to defiant trespass and received a sentence of nine

months’ probation. While on probation for this charge, Appellant incurred new

charges. Appellant stipulated to receiving the new charges, admitted that he

violated the terms of his probation, and waived his right to a revocation


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S64010-17



hearing. Based on this stipulation, the court revoked Appellant’s probation,

and resentenced him to a new term of one day to twelve months’ incarceration

in a state correctional facility. Appellant filed a post-sentence motion

challenging the discretionary aspects of his sentence, which the court denied.

This timely appeal is now before us.

       Prior to addressing the merits of this appeal, we must first examine

Attorney Faust’s request to withdraw. Attorney Faust has substantially

complied with the mandated procedure for withdrawing as counsel. See

Santiago, 978 A.2d    at   361        (articulating   Anders   requirements);

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010) (providing

that counsel must inform client by letter of rights to proceed once counsel

moves to withdraw and append a copy of the letter to the petition). Appellant

filed a response to counsel’s petition to withdraw.1

       Counsel has identified two issues Appellant believes entitle him to relief.2

First, Appellant contends the court failed to adequately account for his
____________________________________________


1 In his response, Appellant avers counsel erred by failing to request a change
of venue. Appellant claims he has an active civil case against Franklin County
for an alleged violation of his civil rights. Appellant fails to include any
documentation to prove his supposed conflict; notwithstanding that lapse,
challenges to counsel’s effectiveness are to be raised at the post-conviction
stage. See Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002) (“We
now hold that, as a general rule, a petitioner should wait to raise claims of
ineffective assistance of trial counsel until collateral review.”) See also
Commonwealth v. Holmes, 79 A.3d 562 (Pa. 2013).

2Through his statement of questions involved, Attorney Faust claims Appellant
only challenges the court’s decision to impose Appellant’s sentence at a state



                                           -2-
J-S64010-17



personal circumstances when imposing a sentence of one day to twelve

months’ imprisonment at a state correctional facility, rather than Franklin

County Jail as Appellant requested. See Anders Brief, at 7. This raises a

challenge to the discretionary aspects of sentencing.

       “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted).

       An appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction by satisfying a four-part test:

       [W]e conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate under
       the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).




____________________________________________


correctional facility, rather than Franklin County Jail where he would be near
family. See Anders Brief, at 7. However, our review of the Anders brief
reveals Appellant also wished to challenge the revocation court’s ability to
revoke probation based upon the filing of new charges. See id., at 11-12.
While we may ordinarily find this issue waived, as it is presented in conjunction
with an application to withdraw, we will address this contention in our
memorandum. See Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa. Super.
2009).

                                           -3-
J-S64010-17



      Here, Attorney Faust has partially complied by preserving Appellant’s

claims in a post-sentence motion and filing a timely notice of appeal. However,

Attorney Faust has failed to include a statement of reasons for allowance of

appeal pursuant to Pa.R.A.P. 2119(f) in the Anders brief.

      Ordinarily,   we   would   find   this   sentencing   claim   waived.   See

Commonwealth v. Kiesel, 854 A.2d 530, 532-533 (Pa. Super. 2004)

(finding challenge to discretionary aspect waived for failure to include a Rule

2119(f) statement). However, in the context of Attorney Faust’s petition to

withdraw, we must address Appellant’s contention. See Lilley, 978 A.2d at

998 (stating that where counsel files an Anders brief, this Court will review

discretionary aspects of sentencing claims that were not otherwise preserved).

      “The imposition of sentence following the revocation of probation is

vested within the sound discretion of the trial court, which, absent an abuse

of discretion, will not be disturbed on appeal.” Commonwealth v. Sierra,

752 A.2d 910, 913 (Pa. Super. 2000) (internal quotations omitted) (citation

omitted). “[T]he trial court is limited only by the maximum sentence that it

could have imposed originally at the time of the probationary sentence.”

Commonwealth v. Infante, 63 A.3d 358, 365 (Pa. Super. 2013) (citation

omitted).

      The revocation court here imposed a sentence within the maximum

allowable range. Appellant maintains the court failed to adequately consider

his preferred location for confinement, which he claims violated the

fundamental norms of sentencing and thus raises a substantial question for

                                        -4-
J-S64010-17



our review. A claim that a sentencing court failed to adequately consider

certain mitigating factors does not raise a substantial question. See

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1266 (Pa. Super. 2014) (en

banc).

         In any event, Appellant is mistaken. The revocation court considered

Appellant’s preferred place of confinement, though it was not required to do

so. In so deliberating, the court stated:

         [Appellant], notwithstanding your family issues, and we
         understand them, but what is quite clear to the Court, based on
         everything I have seen in the summary of your violations, is that
         you do not value your family as much as you would purport to
         today. The reason I say that is if your family was as important as
         you make them out to be today, you would not be doing the things
         that you’re doing in the sense of violating supervision. ...

N.T., Revocation Hearing, 6/14/16 at 6.

         Appellant fails to show how the court’s rejection of his request to remain

at Franklin County Jail to stay close to his family constitutes an abuse of

discretion. Thus, his challenge to the discretionary aspects of his sentence

fails.

         Finally, counsel indicates Appellant wishes to challenge the revocation

court’s authority to revoke his probation prior to his conviction on new

charges. See Anders Brief, at 11-12. Appellant waived this challenge by

failing to raise it during his revocation hearing. See Commonwealth v. King,

430 A.2d 990, 991 (Pa. Super. 1981) (“[O]bjections not raised during a

counseled revocation proceeding will not be considered on appeal.”)



                                        -5-
J-S64010-17



         However, even if Appellant had properly preserved this issue, it lacks

merit. A revocation court may hold a violation of probation hearing following

a probationer’s receipt of new charges, and revoke probation prior to the

disposition of the new charges. See Commonwealth v. Kates, 305 A.2d 701,

706 (Pa. 1973). Here, Appellant cannot claim the trial court incorrectly found

he violated the conditions of his parole and probation because he stipulated

to these violations. Thus, because the revocation court was entitled to revoke

Appellant’s probation prior to the disposition of his new charges, this claim

fails.

         After examining the issues contained in the Anders brief and

undertaking an independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.

         Judgment of sentence affirmed. Petition to withdraw as counsel granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2017




                                       -6-